DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-6  in the reply filed on September 29, 2022 is acknowledged.  Claims 7-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 29, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sui (Sui, Z., et al., Green synthesis of carbon nanotube-graphene hybrid aerogels and their use as versatile agents for water purification, J. Mater. Chem., 2012, 22, 8767-71) as evidenced by “Carbon nanofiber” (https://en.wikipedia.org/wiki/Carbon_nanofiber, accessed November 4, 2022) and Zhang (Sui, Z., Zhang, X., et al., Easy and green synthesis of reduced graphite oxide-based hydrogels, Carbon 49 (2011) 4314-21).
Regarding claims 1 and 2, Sui teaches carbon nanotube-graphene hybrid aerogels.  The aerogel is prepared by mixing pre-dispersed graphene oxide (GO) sheets and carbon nanotubes (CNTs) and sonicating the mix “to obtain homogeneous GO-MWCNT and GO-c-MWCNT complexes” (p.8767 rt. col.).  Here “MWCNT” refers to pristine multi-walled CNTs and “c-MWCNT” refers to acid treated multi-walled CNTs (id.).  While Sui uses the term “nanotubes” rather than “nanofibers”, it is noted that “[c]arbon nanofibers with graphene layers wrapped into perfect cylinders are called carbon nanotubes.” (“Carbon nanofiber”, https://en.wikipedia.org/wiki/Carbon_nanofiber, accessed November 4, 2022.)  Therefore Sui teaches mixture of GO-carbon nanofiber complexes.  
Subsequently vitamin C and hydrochloric acid are added to the mixture wherein he vitamin C serves as a reducing agent for reduction of GO to graphene (p. 9768 left col.).  The hydrochloric acid “lower[s] the pH value…for speeding up the reaction between GO and VC…shortening the gelation time of the mixtures” (id.).  The mixture is heated and then dried to obtain hybrid graphene-MWCNT and graphene-c-MWCNT aerogels (id.).  
Sui does not disclose its graphene-CNT aerogels as a “scaffold” as recited in instant claim 1.  However it would have been prima facie obvious to one having ordinary skill in the art to modify the teachings of Sui and prepare scaffolds using Sui’s method as recited in the instant claims.   The skilled person would have been suggested to do so because Sui teaches that both CNTs and graphene sheets “have attracted tremendous attention because of their extraordinary electronic, thermal, and mechanical properties, and their potential application in many fields” (p.8767 left col. (emphasis added)).  Claim 1 does not recite a specific application of the “scaffold”, e.g., for brain tissue engineering.  Therefore the skilled person would have known to prepare Sui’s aerogels, which are porous and multidimensional, as “scaffolds”.   
Regarding claim 2, Sui further teaches that the GO it used was reported in Zhang (p.8767 rt col.).  Zhang states that GO was synthesized by reacting graphite powder with H2SO4 and KMnO4 (p.4315 left col.).
Regarding claim 3, Sui does not specifically teach degassing the suspension comprising a homogeneous mixture of GO and CNT.  However it would have been prima facie obvious to one having ordinary skill in the art to remove any gas after sonication of the suspension and prior to the sol-gel transition, including to ensure control over the reduction reaction and over porosity of the resulting scaffold. 
Claims 4-6 recite properties of the electrically conductive graphene/carbon nanofiber composite scaffold, rather than active steps of the method of claim 1 that attain those properties.  Further regarding these claim phrases “wherein…” in claims 4-6, the following is noted:
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect:

(A) statements of intended use or field of use, including statements of purpose or intended use in the preamble,
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" or "whereby" clauses,
(D) contingent limitations,
(E) printed matter, or
(F) terms with associated functional language.

This list of examples is not intended to be exhaustive... For more information about these types of claim language and how to determine whether they have a limiting effect on claim scope, see MPEP §§ 2111.02 through 2111.05.

MPEP §2103(I)(C) (emphases added). Here the recitation of the composite scaffold’s properties does not require the particular steps performed to obtain those properties.  Thus they do not limit the scope of the claim and are not afforded patentable weight.  
For future reference it is noted that that Sui teaches that its aerogels “exhibit a three-dimensional network structure composed of hierarchical pores: the macropores with the diameter in the range of several micrometers…” (p.9768 rt col.).  Sui further teaches electrical conductivity of the aerogels and its dependency on the aerogel’s density (p.8769 left col.; see Fig.SI5 in Supplemental Information).  Sui also discloses “compressive stress-strain curves of the graphene-CNT hybrid aerogels [showing] three regions: an elastic region, a yield region and a densification region” (p.8769; see Fig.SI6).

Citation of Relevant Art
Wegst (WO 2015/109272 A1; see 03/17/2020 IDS) teaches porous composites of graphene-carbon nanotube prepared by freeze drying.  Pores have length over 10,000 microns (para.0099) and electrical conductivity of at least 7 S/m (claim 8).
Li (US 2015/0295212) teaches graphene foams and its potential application in tissue engineering (para.0181).

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258. The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached at 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/H. SARAH PARK/Primary Examiner, Art Unit 1615